FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZEATLY KARAMONY,                                 No. 07-74988

               Petitioner,                       Agency No. A096-346-448

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Zeatly Karamony, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir.2007) (en banc), and we deny

the petition for review.

         Substantial evidence supports the BIA’s denial of withholding because the

harassment Karamony suffered during the 1998 riots does not rise to the level of

persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Further,

Karamony has not provided sufficient evidence that she has been, or is likely to be,

specifically targeted for persecution as a Chinese Christian in Indonesia. See

Lolong, 484 F.3d at 1180 n.4 (rejecting petitioner’s claim where she failed to show

that she was “more likely to be targeted for persecution or harassment than any

other member of Indonesia’s Chinese Christian community”); see also Wakkary v.

Holder, 558 F.3d 1049, 1066 (9th Cir. 2009) (“An applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk

evidence to prevail”). Accordingly, Karamony’s withholding of removal claim

fails.

         PETITION FOR REVIEW DENIED.




                                           2                                     07-74988